NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                CHARLES TAYLOR CROCKETT, Petitioner.

                         No. 1 CA-CR 21-0341 PRPC
                              FILED 1-13-2022


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2011-006752-003
               The Honorable Ronee Korbin Steiner, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Amanda M. Parker
Counsel for Respondent

The Law Office of Stephen L. Crawford, P.L.L.C., Phoenix
By Stephen L. Crawford
Counsel for Petitioner
                           STATE v. CROCKETT
                           Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge D. Steven Williams, Judge David B. Gass, and Judge James
B. Morse Jr. delivered the decision of the Court.


PER CURIUM:

¶1             Petitioner Charles Taylor Crockett seeks review of the
superior court’s order denying his petition for post-conviction relief. This is
petitioner’s latest successive petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280 (2012). It is
petitioner’s burden to show that the superior court abused its discretion by
denying the petition for post-conviction relief. See State v. Poblete, 227 Ariz.
537, ¶ 1, 260 P.3d 1102, 1103 (App. 2011) (petitioner has burden of
establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. The petitioner has failed to show an abuse of discretion.

¶4            For the foregoing reasons, this court grants review but denies
relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         2